DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are pending.
Claim 1 is currently amended.
Claims 10-12 are withdrawn as being directed to a non-elected invention, the election having been made on 9/10/2020.
Claims 1-9 and 13-14 have been examined.

Priority
This application is a 371 of PCT/EP2017/074593 filed on 09/28/2017, which claims foreign priority of EP 16191453.6 filed on 09/29/2016.

Withdrawn Rejection
The rejection of claims 1-9, 13, and 15-16 under 35 U.S.C. 103 as being unpatentable over Sekimori et al. (EP 1477496 A1, previously cited 6/10/2020) in view of Thiruchelvam et al. (Case Reports in Endocrinology Volume 2014, Article ID 802473) is withdrawn because neither reference teaches treating hypoparathyroidism with PTH.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Sekimori et al. in view of Thiruchelvam et al. and further in view of Cleemann et al. (WO 2009/095479 A2) and 
The provisional rejection of claims 1-9 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 20, 23, and 26-27 of copending Application No. 16/337,713 in view of Thiruchelvam et al. is withdrawn because the argument was persuasive. However, a more relevant prior art reference Winer et al. (JAMA. 1996;276:631-636.) is currently used for new ground of rejection.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Winer et al. (JAMA. 1996;276:631-636.) in view of Sekimori et al. (EP 1477496 A1, previously cited 6/10/2020).
Claim 1 is drawn to a method of treating hypoparathyroidism with PTH as follows:

    PNG
    media_image1.png
    340
    1228
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    197
    353
    media_image2.png
    Greyscale
Winer et al. teach the use of a synthetic human parathyroid hormone (PTH) 1-34 in the treatment of hypoparathyroidism (Title and Abstract). Winer et al. teach parathyroid hormone 1-34 was administered once daily and adjusted to achieve a serum calcium in the range 2.05-2.20 mmol/L (p632, col 1, last para bridging to p632, col 2, para 1). Winer et al. show a dose adjustment in response to hypocalcemia in increments of no more than 25% (e.g., day 6 and 7 in p635, Fig 5) shown above, reading on the limitation of a method of treating in increments of no more than 25%.
Winer et al. do not explicitly teach a controlled-release PTH compound.
Sekimori et al. teach the use of PTH to increase blood ionized calcium [0066] consistent with Winer et al. described above. Sekimori et al. teach PTH conjugated with polyethylene glycol (PEG) not only results in a sustained blood level of PTH and significantly prevents the risk of blood pressure drop compared to unconjugated PTH [0018]. Sekimori et al. teach the PTH is human PTH(1-34)[0028]. Sekimori et al. teach the PEG-conjugated PTH (human PTH(1-34)) can be formulated for sustained release preparations for intracutaneous implantation as microcapsules, polymeric micelles, polymer-based gel preparations, liposomes [0044]. Because both references teach the use of human PTH(1-34) to increase blood calcium, one of ordinary skill in the t would have been taught and/motivated to use control/sustained release of either human PTH(1-34) or a preferred PEG- human PTH(1-34) from a carrier comprising microcapsules, polymeric micelles, polymer-based gel preparations, liposomes to treat hypoparathyroidism, reading on the limitation of claim 1.
With respect to claims 2-5, Winer et al. show a dose adjustment in response to hypocalcemia in increments of no more than 25% (e.g., day 6 and 7 in p635, Fig 5).
With respect to claims 6-7, Winer et al. teach parathyroid hormone 1-34 was administered once daily (p632, col 1, last para).
With respect to claim 8, Winer et al. teach PTH compound is administered to a patient via subcutaneous administration (p635, col 1, Comment, para 1).
With respect to claim 9, Sekimori et al. teach PTH(1-34) is a human PTH(1-34) [p5, 0028, line 5] with 100% homology to the instant SEQ ID NO: 51.
With respect to claim 13, Sekimori et al. teach the conjugated PEG is water soluble 
One of ordinary skill in the art would have been taught to modify Winer’s human PTH (1-34) as control release formulation taught by Sekimori et al. because Sekimori et al. teach human PTH(1-34) can be formulated as sustained release preparations for intracutaneous implantation with more advantageous than conventional PTH or PTH derivatives in terms of ensuring more stability [Sekimori et al. 0044]. The combination would have reasonable expectation of success because both references teach the use of Winer’s human PTH (1-34) to increase blood calcium. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.


    PNG
    media_image3.png
    376
    549
    media_image3.png
    Greyscale
2.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Winer et al. in view of Sekimori et al. as applied to claims 1-9, 13, and further in view of Cleemann et al. (WO 2009/095479 A2, previously cited 1/12/2021) and Rau et al. (US 2011/0112021 A1, previously cited 1/12/2021).
Claim 14 is drawn to the control-released-released PTH has a structure as follow.



a method of treating hypoparathyroidism with PEG conjugated human PTH (1-34) as applied to claims 1-9 and 13 above.
Winer et al. in view of Sekimori et al. do not explicitly teach detailed linker structure of the prodrug PEG- PTH (1-34) conjugate for sustained drug release.

    PNG
    media_image4.png
    177
    770
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    168
    400
    media_image5.png
    Greyscale
Similarly, Cleemann et al. teach a prodrug comprising a drug linker conjugate (Abstract and claim 1) for sustained-release formulations (p10, line 34). Cleemann et al. teach the conjugated drug is parathyroid hormone (p22, line 10; claim 18). Cleemann et al. teach the prodrug linker compound formula (I) as follows, wherein R1 and R1a is H or C1-4 alkyl group (e.g., a methyl group; See p4, line 10-29). Cleemann et al. teach a peptide drug conjugated to maleimide functionalized PEG40kDa via the thiol group of the bi-functional linker (p67, Example 49; p59, Example 37). Cleemann et al. further teach the linker further conjugated to a linear or branched polyethylene glycol with a molecular weight from 2,000 Da to 150,000 Da (p23, line 27; claim 27).
Sekimori et al. in view of Thiruchelvam et al. and Cleemann et al. do not explicitly teach

    PNG
    media_image6.png
    227
    506
    media_image6.png
    Greyscale
the PEG40kDa as 20x2 PEG (the elected species). 
Similarly, Rau et al. teach PEG conjugated recombinant protein (Title and Abstract). Rau
et al. teach the use of a reversible/transient linker 

    PNG
    media_image7.png
    156
    836
    media_image7.png
    Greyscale

One of ordinary skill in the art before the effective filing date would have been taught to use Cleemann’s bi-functional linker to link a maleimide functionalized PEG to Sekimori’s PTH (1-34) because Cleemann et al. teach the use a bi-functional linker to conjugate a maleimide functionalized PEG40kDa to a parathyroid hormone (p4, compound formula (I); p22, line 10; claim 18) as a prodrug for sustained-release formulations (p10, line 34). The combination would have reasonable expectation of success because the references teach a maleimide functionalized PEG conjugated to a PTH peptide for control release of the PTH peptide.
It would be obvious to use a branched 2x20 kDa PEG linker to make a controlled release prodrug peptide because Cleemann et al. teach the linker conjugated to a linear or branched polyethylene glycol with a molecular weight from 2,000 Da to 150,000 Da (p23, line 27; claim 27) and Rau et al. teach the use of a reversible/transient linker for conjugation of a drug to 2x20 kDa PEG molecule [0087, 0427] for controlled release of the drug at a desired condition [0039, 0067-0069]. The combination would have reasonable expectation of success because all references teach a maleimide functionalized PEG conjugated prodrug peptide for controlled release of the conjugated peptide.
Thus, the invention as a whole is prima facie obvious over the references, especially in .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 20, 23, and 26-27 of copending Application No. 16/337,713 (the ‘713 application) in view of Winer et al. (JAMA. 1996;276:631-636.). 
Claim 16 of the ‘713 application disclosed a method of treating hypoparathyroidism with PTH as follows.

    PNG
    media_image8.png
    493
    976
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    253
    585
    media_image9.png
    Greyscale
Claim 23 of the ‘713 application disclosed the PTH is a human PTH(1-34) as SEQ ID NO: 51 with the peptide sequence shown as follows.


    PNG
    media_image2.png
    197
    353
    media_image2.png
    Greyscale
Winer et al. teach the use of a synthetic human parathyroid hormone (PTH) 1-34 in the treatment of hypoparathyroidism (Title and Abstract). Winer et al. teach parathyroid hormone 1-34 was administered once daily and adjusted to achieve a serum calcium in the range 2.05-2.20 mmol/L (p632, col 1, last para bridging to p632, col 2, para 1). Winer et al. show a dose adjustment in response to hypocalcemia in increments of no more than 25% (e.g., day 6 and 7 in p635, Fig 5) shown above. Because both references teach the use of human PTH(1-34) to treat hypoparathyroidism, one of ordinary skill in the art would have been taught to treat hypoparathyroidism with dose adjustment in response to hypocalcemia or hypercalcemia is performed in increments of no more than 25% as taught by Winer et al., reading on the limitation of a method of treating hypoparathyroidism with PTH in increments of no more than 25% in the instant claims 1-5.
Claim 17 of the ‘713 application disclosed the pharmaceutical composition is administered once every 24 hours, satisfying the instant claims 6-7.
Claim 20 of the ‘713 application disclosed the pharmaceutical composition is administered by subcutaneous injection, satisfying the instant claim 8.
Claim 23 of the ‘713 application disclosed PTH comprising the peptide sequence of SEQ 
Claim 26 of the ‘713 application disclosed controlled-release PTH compound is water-soluble, satisfying the instant claim 13.
Claim 27 of the ‘713 application disclosed the water-soluble controlled-release PTH compound formulas Ia and Ib, satisfying the instant claim 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
22-April-2021
/Soren Harward/Primary Examiner, Art Unit 1631